Citation Nr: 0918425	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for glaucomatous optic nerve atrophy claimed 
as right eye optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In July 2006 and in May 2008, the Board remanded this case 
for additional development; it is again before the Board for 
further appellate review.  


FINDING OF FACT

Competent medical evidence reflects that the Veteran's 
glaucomatous optic nerve atrophy claimed as right eye optic 
nerve atrophy was not due to additional disease or injury, 
nor was there an aggravation of an existing disease or 
injury, caused as a result of VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for glaucomatous optic nerve atrophy claimed 
as right eye optic nerve atrophy as a result of VA medical 
treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in July 2003, August 2006, 
August 2007 and May 2008 that fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of the claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2009 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until May 2008, such error was harmless 
given that compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 is being denied, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and a 
physician's statement and lay statements have been associated 
with the record.  The appellant was afforded VA medical 
examinations in March 2004 and January 2007.  

The Board notes that at the center of the Veteran's claim is 
whether he underwent laser eye surgery on his right eye in 
2002 and whether he provided consent for this procedure.  In 
this regard, the Board has remanded this case twice in an 
effort to obtain all related medical records reflecting laser 
eye surgery performed on his right eye and any related 
consent forms.  The RO has obtained medical records showing 
treatment for the Veteran's right eye over the time period 
from 1998 through November 2006, including consent forms for 
a laser eye surgery in May 1999.  As such, the Board finds 
that the RO has substantially complied with the Board's 
remand, and further development is not required.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  The 
Board finds that a further remand for records is unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




1151 Claim

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
Veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
or death must not be the result of the Veteran's willful 
misconduct.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.361 (2008).  Competent medical evidence is 
required to support claims involving a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death, which was caused by VA 
hospital care, medical or surgical treatment or examination 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In order to establish that VA's carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault in furnishing care or treatment was the proximate 
cause of the Veteran's additional disability or death, it 
must be shown that, in addition to causing the additional 
disability or death, (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (2) that VA furnished treatment without the 
informed consent of the Veteran and his representative, in 
compliance with 38 C.F.R. § 17.32.  

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2008).  Under 38 C.F.R. 
§ 3.361(d)(2), whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination. 
38 C.F.R. § 3.361(c)(1), (2).  

The Veteran contends that that he was examined in September 
2002 for right eye glaucoma by a VA physician and underwent 
laser treatment on his right eye in December 2002.  He 
further contends that he did not give consent for this 
procedure, that he lost his vision approximately three months 
after the procedure was completed and that he has optic nerve 
atrophy as a result.

A VA eye examination dated May 5, 1998 reflects the Veteran's 
reports that he had progressive loss of vision in his right 
eye.  His visual acuity was 20/200 uncorrected and 20/100 
corrected in his right eye.  The diagnosis was recurrent 
ptergium, senile cataracts, corneal dystopia and combined 
open and narrow angle glaucoma in no treatment.  A VA medical 
record dated on May 18, 1999 reflects the examiner's 
diagnosis of CNAG worse in the right eye.  The plan was that 
the Veteran undergo a peripheral iridectomy (PI) soon.  As 
May 28, 1999 medical record shows that a laser PI was 
performed on the Veteran's right eye.  A Request for 
Administration of Anesthesia and for Performance of Operation 
or Other Procedure was executed by the Veteran on May 28, 
1999, providing permission "to provide laser treatment in an 
attempt to control intraocular pressure right eye."  A June 
9, 1999 VA medical record shows that the Veteran complained 
of pain and tingling in his right eye.  VA medical records 
through September 1999 show that the Veteran's visual acuity 
on his right side was that of hand motion.  In February 2000, 
his visual acuity in his right eye was 20/400, uncorrected.  

An October 2002 VA medical records show that the Veteran 
underwent a gonioscopy on his right eye and that the VA 
examiner agrees with shallow angle and would do a laser PI on 
his right eye "on DIC 4-02."  A December 2002 VA medical 
record shows that the Veteran and his wife were reluctant to 
have laser PI on his left eye.  

An April 2003 private physician's letter shows his impression 
that the Veteran had optic nerve head atrophy possibly due to 
an increase in intraocular pressure after Argon Laser 
trabeculoplasty.  

A March 2004 VA examination report reflects the diagnosis of 
severe glaucomatous optic nerve atrophy (more severe in the 
right eye) with associated loss of peripheral vision.  After 
reviewing the claims file, the examiner noted that the 
Veteran was diagnosed with bilateral uncontrolled chronic 
narrow angle glaucoma in 2002 and received evaluations at the 
VA glaucoma clinics in October 2002.  The Veteran was 
receiving ongoing care but his intraocular pressures were 
uncontrolled.  The Veteran was seen by a glaucoma specialist 
who preformed a gonioscopy in October 2002 and recommended a 
laser PI procedure due to the shallow angle in the right eye.  
The examiner also noted that there was evidence in the claims 
file that the Veteran was previously evaluated in 1998 by a 
VA examiner who also diagnosed combined glaucoma and 
recommended immediate evaluation at an ophthalmology clinic 
due to severe loss of vision in the right eye.  The Veteran's 
vision was 20/100 on the right and 20/30 on the left.  The 
examiner observed that there was a notation in December 2002 
that a laser PI was apparently performed, but there was no 
record of the specifications or details of treatment.  The 
examiner could not determine whether implied consent was 
given based upon the sentence "patient and wife reluctant to 
have laser PI" on his left eye.  The examiner opined that 
the current right eye disability is the result of the severe 
uncontrolled glaucoma that was previously diagnosed in 1998 
(four years before) and not the result of the laser treatment 
in the right eye which was necessary to control the Veteran's 
glaucoma, and that there was no evidence of additional right 
eye disability secondary to the laser procedure.  The 
examiner observed that a post laser follow up appointment was 
given for a date five months after the procedure for 
attending reevaluation, and that the Veteran did not report 
to the appointment.  

Upon examination, the Veteran presented with controlled 
glaucoma in the right eye and uncontrolled glaucoma in the 
left eye which, the examiner opined, demonstrated that the 
laser treatment was efficient on decreasing the intraocular 
pressure in the right eye and that the Veteran needed the 
same procedure in his left eye.  The examiner indicated that 
the laser procedure did not worsen the visual acuity of the 
Veteran because it stayed the same (20/400).  The examiner 
concluded that, in his opinion, there was no act of 
carelessness, negligence, error in judgment or fault on the 
part of the VA ophthalmology service that resulted in 
additional right eye disability.

A January 2007 VA examination report shows that the examiner 
reviewed the Veteran's medical records and noted that in May 
1998, he was evaluated by a VA ophthalmologist who found a 
combined component of bilateral open and narrow angle 
glaucoma.  The Veteran's right eye vision was 20/200 and 
intraocular pressure was 36/34.  The Veteran already had 
optic nerve atrophic changes.  In May 1999, the Veteran was 
evaluated by a VA glaucoma specialist who found that the 
Veteran's right eye had no light perception, that his left 
eye had vision of 20/50 and that his intraocular pressure was 
52 millimeters of mercury (MMHG) on the right and 40 MMHG on 
the left.  A gonioscopy showed a very narrow angle in the 
right eye of 360 degrees.  The examiner noted that, due to 
all these findings, the Veteran was diagnosed with chronic 
narrow angle glaucoma and was placed on pilocarpine and 
Betagan and scheduled for a PI of the right eye for the next 
appointment in May 1999.  The examiner indicated that at his 
May 1999 appointment, the Veteran's vision was hand motion in 
the right eye and 20/25 in the left eye and that consent was 
obtained in which the Veteran consented to laser iridotomy.  
The procedure was performed without complication and the 
Veteran was discharged on pilocarpine, Betagan and Alrex.  
Follow up appointment was scheduled for one month and planned 
laser iridotomy of the left eye.  In June 1999, the Veteran's 
vision without glasses was hand motion in the right eye and 
20/30 in the left eye, and his ocular pressure was 22/24, in 
July 1999, the Veteran's vision was hand motion in the right 
eye and 20/40 in the left eye, with ocular pressure of 26/22 
and in September 1999, the Veteran's vision was hand motion 
in the right eye and 20/25 in the left eye, with ocular 
pressure of 41/28.  It was noted that the Veteran was 
noncompliant with treatment.  On further appointments, he had 
a high intraocular pressure and Alphagan was added to his 
treatment. 

In March 2000, the Veteran was already on full medical 
treatment and intraocular pressure was still high so he was 
scheduled for trabeculectomy of the right eye for May 2000.  
However, the examiner noted that according to further 
evaluations by the ophthalmology service, the surgery was 
never performed.  

The examiner indicated that in October 2002 the Veteran was 
found to have vision of 20/400, uncontrolled intraocular 
pressure, positive Marcus Gunn and increased asymmetric 
cupping in the right eye.  In December 2002, the Veteran had 
the same findings as in October 2002 and was reluctant to 
have a laser PI on his left eye.  The Veteran reported that 
he had no history of trauma to the eye or eye neoplasm, but 
that he had progressive blurred vision since the laser 
procedure in the right eye and blurred vision in the left 
eye, but that he could not say precisely when it started.  
There was no history of incapacitation due to eye disease and 
no history of congestive or inflammatory glaucoma.  Upon 
examination, the Veteran had visual acuity worse than 5/200 
in that he had only hand motion vision in his right eye.  The 
Veteran was diagnosed with pterygium of the right eye, 
bilateral senile cataract and chronic narrow angle glaucoma 
causing optic nerve atrophy.    

The examiner observed that laser treatment was performed in 
May 1999 and the Veteran's right eye condition immediately 
prior to the laser treatment was hand motion.  Vision in his 
right eye after the procedure persisted at hand motion and in 
the following months some improvement occurred up to the 
level of 20/400.  The examiner noted that evidence in the 
medical record reflects the severe glaucomatous optic nerve 
atrophy in the right eye due to his chronic narrow angle 
glaucoma and uncontrolled extremely high intraocular 
pressures prior to the PI.  The Veteran had relative afferent 
pupillary defect 4+ in the right eye prior to laser 
treatment.  Subsequent eye condition resulted in unchanged 
vision and improved intraocular pressure as reflected in the 
Veteran's medical record.  The examiner noted that the 
Veteran indicated his vision was worst after the procedure in 
December 2002, but that the procedure did not occur in 2002, 
it occurred in 1998 as evidenced by written consent and 
procedure note.  The examiner opined that no additional 
disability may be attributed to laser treatment according to 
records.  As informed to the Veteran in written consent, lens 
opacification can occur secondary to laser treatment, but the 
Veteran already had moderate nuclear sclerosis previous to 
procedure.  The examiner further opined that there was no act 
of carelessness, negligence, error in judgement or fault on 
the part of the VA ophthalmology service that resulted in a 
right eye disability.  The examiner stated that the Veteran's 
right eye disorder is due to natural progression of chronic 
narrow angle glaucoma that was present prior to the PI laser 
treatment as reflected by the medical evidence of record.  
Optic atrophy was severe previous to procedure and vision was 
hand motion previous to procedure.  Visual acuity in the 
right eye did not worsen after the laser procedure.  The 
Veteran received follow up for later procedure and further 
follow up for his advanced glaucomatous condition.  The 
examiner concluded that the Veteran's right eye disorder was 
not caused by or a result of PI to the right eye.

Based upon the evidence of record, the Board finds that 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for glaucomatous optic nerve atrophy claimed 
as right eye optic nerve atrophy is not warranted.  

The Board acknowledges that the Veteran has claimed that his 
laser surgery for his right eye occurred in December 2002.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  As to the Veteran's statements that his laser 
eye surgery occurred in December 2002, the Veteran is not 
offering this contention in order to make a medical 
diagnosis, but instead is offering these statements for the 
purpose of establishing the date of his laser eye surgery and 
the residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran's VA medical records do not reflect that the 
Veteran actually underwent laser surgery on his right eye in 
December 2002.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit determined that the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.

In the present case, the Board finds the lack of evidence of 
laser eye surgery being performed on the Veteran's eye in 
December 2002 to be more persuasive than the recollection of 
the Veteran.  The record itself does not reflect that the 
Veteran underwent laser surgery on his right eye in December 
2002.  VA medical records reflect that the Veteran actually 
underwent laser eye surgery in May 1999.  The Board notes 
that the Veteran underwent a very thorough eye examination in 
the fall of 2002; however, as noted by the January 2007 
examiner who reviewed the Veteran's claims file, there is no 
evidence that a laser eye surgery was performed on the 
Veteran in December 2002.  In fact, the January 2007 examiner 
indicated that the surgery actually occurred in May 1999.  
While the Veteran has asserted that he underwent this surgery 
in December 2002, overall, the preponderance of the evidence 
is to the contrary.  As such, although sincere in his 
beliefs, the Veteran is not found to be credible in relating 
a history of a December 2002 laser eye surgery to his right 
eye.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the Veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  However, it is the Board's duty to assess the 
credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The April 2003 statement from a private physician shows his 
impression that the Veteran had optic nerve head atrophy 
possibly due to an increase in intraocular pressure after 
Argon Laser trabeculoplasty; however, this opinion is based 
entirely on the Veteran's self-reported medical history, 
which, for the reasons cited above, is not considered to be 
credible based on the evidence of record.  As such, the Board 
concludes that it does not have probative value in this 
decision.  The March 2004 VA examiner noted the May 1998 VA 
examination, but was equivocal in regards to the timing of 
the Veteran's laser surgery.  The examiner acknowledged that 
there was a notation in the record in December 2002 that a 
laser PI was apparently performed, but that there was no 
record of the actual treatment.  In addition, the examiner 
could not determine from the record whether implied consent 
was given.  The examiner opined that the Veteran's current 
right eye disability is the result of the severe uncontrolled 
glaucoma that was diagnosed in 1998 and not the result of the 
laser treatment in the right eye which was necessary to 
control the Veteran's glaucoma, and that there was no 
evidence of additional right eye disability secondary to the 
laser procedure.  This VA examiner had thoroughly reviewed 
the Veteran's claims folder; however, it is apparent that the 
records from the May 1999 surgery were not part of the claims 
file at the time of the March 2004 examination.  As a result, 
this examination report is not probative with regard to the 
effects of the May 1999 laser surgery to the Veteran's right 
eye.

With regard to the January 2007 examiner's opinion, he noted 
the records and consent form regarding the Veteran's May 1999 
laser eye surgery, and concluded, based upon the evidence 
obtained in the most recent remand, that the Veteran's 
surgery occurred in May 1999, not December 2002.  The consent 
forms and treatment records reflecting the May 1999 laser 
surgery on the Veteran's right eye are part of the record.  
After review of the record, the January 2007 VA examiner 
opined that no additional disability may be attributed to 
laser treatment according to records.  As informed to the 
Veteran in written consent, lens opacification can occur 
secondary to laser treatment, but the Veteran already had 
moderate nuclear sclerosis previous to procedure.  The 
examiner concluded that there was no act of carelessness, 
negligence, error in judgement or fault on the part of the VA 
ophthalmology service that resulted in a right eye 
disability.  The examiner stated that the Veteran's right eye 
disorder is due to natural progression of chronic narrow 
angle glaucoma that was present prior to the PI laser 
treatment as reflected by the medical evidence of record.  
Optic atrophy was severe previous to procedure and vision was 
hand motion previous to procedure.  Visual acuity in the 
right eye did not worsen after the laser procedure.  The 
Veteran received follow up for later procedure and further 
follow up for his advanced glaucomatous condition.  The 
examiner concluded that the Veteran's right eye disorder was 
not caused by or a result of PI to the right eye.

As noted above, in order to warrant entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151, the Veteran would 
need to show that his right eye disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or 


similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination 
or that the proximate cause of his right eye was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361. 

In the present case, the Veteran's consent to the May 1999 
surgery is part of the claims file.  As noted by the January 
2007 VA examiner, the Veteran was informed, in the written 
consent, that lens opacification can occur secondary to laser 
treatment.  Therefore, even if the Veteran's current right 
eye disorder were considered to be a result of his May 1999 
surgery, it was a reasonably foreseeable result and he was 
informed of the risks and gave consent prior to the 
procedure.  However, there is no evidence that the Veteran's 
right eye disability is a result of VA's care.  In fact, the 
January 2007 examiner opined that the Veteran's right eye 
disorder is due to natural progression of chronic narrow 
angle glaucoma that was present prior to the PI laser 
treatment as reflected by the medical evidence of record and 
was not caused by or a result of PI to the right eye.  
38 C.F.R. § 3.361.

As such, entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for glaucomatous optic nerve atrophy 
claimed as right eye optic nerve atrophy must be denied.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  As noted, the Veteran 
has contended that his current right eye condition is a 
result of VA laser eye surgery performed in December 2002.  
However, even if these statements were considered credible, 
they are not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).






ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
glaucomatous optic nerve atrophy claimed as right eye optic 
nerve atrophy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


